12-4720
         Wang v. Holder
                                                                                       BIA
                                                                               A079 652 714
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 20th day of May, two thousand fourteen.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                GUIDO CALABRESI,
 9                REENA RAGGI,
10                     Circuit Judges.
11       _____________________________________
12
13       YINGGUI WANG,
14                Petitioner,
15
16                        v.                                    12-4720
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               G. Victoria Calle, Calle &
24                                     Associates, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; Blair T. O’Connor,
28                                     Assistant Director; John B. Holt,
29                                     Trial Attorney, Civil Division,
30                                     Office of Immigration Litigation,
31                                     United States Department of Justice,
32                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED that the petition for

4    review is DENIED.

5        Yinggui Wang, a native and citizen of the People’s

6    Republic of China, seeks review of an October 31, 2012,

7    order of the BIA denying his motion to reopen proceedings.

8    See Yinggui Wang, No. A079 652 714 (B.I.A. Oct. 31, 2012).

9    We assume the parties’ familiarity with the underlying facts

10   and procedural history of this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).   An alien seeking to reopen proceedings is

14   required to file a motion to reopen no later than 90 days

15   after the date of the final administrative decision.   See

16   8 U.S.C. § 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(2).    There

17   is no dispute that Wang’s motion to reopen, filed in 2012,

18   was untimely because the BIA issued a final order of removal

19   in 2004.

20       To the extent Wang argues that his conversion to

21   Christianity excuses the untimeliness of his motion to

22   reopen, his conversion amounts to a change in his personal



                                   2
1    circumstances, which is not an exception to the 90-day time

2    limit.   See Wei Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d

3    Cir. 2006) (making clear that the limitations on motions to

4    reopen may not be suspended because of a “self-induced

5    change in personal circumstances” that is “entirely of [the

6    applicant’s] own making after being ordered to leave the

7    United States”).

8        Wang also argues that changed conditions in China

9    excuse the untimeliness of his motion to reopen, but points

10   to no evidence in the record that establishes that there has

11   been any change in the treatment of Christians in China.

12   The claim is therefore waived.    See Yueqing Zhang v.

13   Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

14   Even if not waived, none of the evidence Wang presented in

15   support of reopening compels the conclusion that conditions

16   in China have changed, as the evidence reflects repression

17   of Christians pre-dating his original proceeding.    See

18   8 U.S.C. § 1252(b)(4)(B) (the BIA’s factual findings are

19   “conclusive unless any reasonable adjudicator would be

20   compelled to conclude to the contrary”); Jian Hui Shao v.

21   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (reviewing

22   agency’s factual findings regarding country conditions under


                                   3
1    the substantial evidence standard); Norani v. Gonzales, 451

2 F.3d 292, 294 & n.3 (2d Cir. 2006) (looking to the date on

3    which the immigration judge closed the record as the date

4    before which the evidence must have been unavailable,

5    undiscoverable, or unpresentable).

6        Finally, to the extent Wang challenges the BIA’s

7    refusal to reopen the proceedings sua sponte, we lack

8    jurisdiction to review that decision.   See Ali, 448 F.3d at

9    517-18.

10       For the foregoing reasons, the petition for review is

11   DENIED.   As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DISMISSED as moot.   Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2), and Second

17   Circuit Local Rule 34.1(b).

18                           FOR THE COURT:
19                           Catherine O’Hagan Wolfe, Clerk
20
21
22
23




                                   4